  Case 1:17-cr-00232-EGS Document 248-2 Filed 09/24/20 Page 1 of 1

                                                                     {
                                                                     Jh
l7/5     r/t      ttoh
                         O                                            I
                                                                     -b
                                                                     -=
                                                                     I'    i



                                                                     €
                                                                     _---.,;

                                                                     5-
                                                                         H
                                                                     f
                                                                     5

 il{
                                                             +,      I
       'llr
              A   .l
                  I
                                    /L,
                                          r/4;,+r'q I                 {




              __M
                                                          DOJSCO - 700023502
